Citation Nr: 0736179	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-25 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased schedular rating for degenerative 
joint disease of the left shoulder, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In an August 2006 statement in support of claim (VA Form 21-
4138), the veteran reported that he was submitting additional 
medical evidence to support "a possible extension for 
convalescence under 38 C.F.R. § 4.30 . . ."  As this claim 
has not been adjudicated by the RO it is not before the 
Board; hence, the claim is referred to the RO for appropriate 
action.  

REMAND

A review of the claims file reflects that on August 31, 2006, 
the RO received additional medical evidence from the veteran.  
The evidence consisted of an August 2006 medical form from 
Gary W. Farley, D.O., of Northland MidAmerica Orthopedics.  
The medical form noted that the veteran had experienced an 
increase in pain, swelling, and tenderness in his left 
shoulder and that he should be excused from work between 
August 29, 2006, and September 26, 2006.  The veteran 
submitted the medical form from Dr. Farley to support a claim 
for a temporary total schedular rating under 38 C.F.R. § 4.30 
associated with his service-connected degenerative joint 
disease of the left shoulder.  Notwithstanding the purpose 
for which the medical evidence was submitted, the evidence is 
relevant to the claim for an increased schedular rating for 
degenerative joint disease of the left shoulder and is not 
duplicative of evidence previously considered.  

A review of the claims file does not reflect a notification 
letter from the RO to the veteran informing the veteran that 
his appeal was being certified to the Board.  See 38 C.F.R. 
§ 19.36 (2007).  Otherwise, a COVERS sheet (Notice of 
Temporary Transfer of Veterans Records) identifies the 
veteran's claims file as being transferred from the St. Louis 
RO to the Board on September 1, 2006.  Evidence received by 
the RO prior to transfer of the records to the Board will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  38 C.F.R. § 19.37(a) (2007).  If 
the statement of the case and any prior supplemental 
statement of the case (SSOC) were prepared before receipt of 
the additional evidence, an SSOC must be furnished to the 
veteran unless the additional evidence received is 
duplicative of evidence previously considered or not relevant 
to the issue on appeal.  Id.

The Board notes that the RO has not considered the August 
2006 medical form from Dr. Farley.  In light of its relevance 
to the claim on appeal, and its receipt by the RO prior to 
the transfer of the veteran's claims file to the Board, due 
process considerations compel the conclusion that the RO must 
first adjudicate the veteran's claim on appeal in light of 
the August 2006 medical form from Dr. Farley.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of Dr. Farley's August 2006 medical form, 
and for issuance of an SSOC reflecting such consideration.  
See 38 C.F.R. §§ 19.31, 19.37 (2007).

The Board also notes that while the veteran was afforded a VA 
examination in June 2006, in light of the claimed increase in 
symptomatology associated with his left shoulder disability, 
as noted in the August 2006 medical form from Dr. Farley, the 
veteran should be scheduled to undergo an orthopedic 
examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A (West 2002); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  
The Board emphasizes to the veteran that failure to report to 
the scheduled examination, without good cause, may result in 
a denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in his possession, and 
the letter should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the examiner 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should report range of 
motion of the left shoulder in all 
directions (in degrees).  Clinical 
findings should also include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
left shoulder; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of a joint's range of 
motion.  See VA Fast Letter 06-25 
(November 29, 2006).  

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be re-adjudicated, to 
include consideration of the August 2006 
medical form from Dr. Farley.  Such 
consideration should also include whether 
referral of the veteran's claim to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration under 38 C.F.R. §§ 
3.321(b)(1) (2007), is appropriate.  
Otherwise, if the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

